          Case 1:18-cv-02395-JEB Document 3 Filed 10/18/18 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNIÓN FENOSA GAS, S.A.


                              Plaintiff,

                       v.
                                                     Civil Action No. 1:18-cv-02395

ARAB REPUBLIC OF EGYPT


                              Defendant.


     PLAINTIFF’S MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL

       Plaintiff Unión Fenosa Gas, S.A. (“UFG” or “Plaintiff”) moves, pursuant to Local Rule

5(h)(1), for leave to file under seal the following documents:

      The Declaration of Edward G. Kehoe (“Kehoe Declaration”); and

      The Award and Dissenting Opinion rendered on August 31, 2018, by the arbitral tribunal

       in the case titled Unión Fenosa Gas, S.A. v. Arab Republic of Egypt, ICSID Case No.

       ARB/14/4, attached to the Kehoe Declaration as Exhibit A.

       The grounds for this motion are set forth in the accompanying Memorandum of Points

and Authorities.

       Counsel for UFG has been unable to confer pursuant to Local Civil Rule 7(m) with

opposing counsel concerning its position with respect to this motion given that the Defendant the

Arab Republic of Egypt (“Egypt”) has yet to appear through counsel in this proceeding.

Accordingly, UFG does not yet know whether or not Egypt consents to the requested relief.
         Case 1:18-cv-02395-JEB Document 3 Filed 10/18/18 Page 2 of 3




Dated: October 18, 2018

                                    Respectfully submitted,

                                    /s/ Jeffrey S. Bucholtz
                                    Jeffrey S. Bucholtz (D.C. Bar 452385)
                                    KING & SPALDING LLP
                                    1700 Pennsylvania Avenue NW
                                    Suite 200
                                    Washington, D.C. 20006
                                    Tel: (202) 737-0500
                                    Fax: (202) 626-3737
                                    jbucholtz@kslaw.com

                                    Edward G. Kehoe (pro hac vice application
                                    forthcoming)
                                    Charlene C. Sun (D.C. Bar 1027854)
                                    Enrique J. Molina (pro hac vice application
                                    forthcoming)
                                    KING & SPALDING LLP
                                    1185 Avenue of the Americas
                                    New York, NY 10036-4003
                                    Tel: (212) 556-2200
                                    Fax: (212) 556-2222
                                    ekehoe@kslaw.com
                                    csun@kslaw.com
                                    emolina@kslaw.com

                                    Attorneys for Plaintiff Unión Fenosa Gas, S.A.




                                       2
          Case 1:18-cv-02395-JEB Document 3 Filed 10/18/18 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that true and correct copies of the foregoing motion and all related

documents will be served on Defendant in accordance with 28 U.S.C. § 1608.

                                          /s/ Jeffrey S. Bucholtz
                                          Jeffrey S. Bucholtz (D.C. Bar 452385)
                                          KING & SPALDING LLP




                                             3
